DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 01/04/2022.
Claims 7, 9, 11, 18, 20, 23, and 29-41 are canceled. 
Claims 1-6, 8, 10, 12-17, 19, 21-22 and 24-28 are pending in this action. 

Response to Arguments
Applicant’s arguments, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered and are persuasive regarding the differing embodiments of figures 3 and 11 of Franke.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Franke (US 2015/0202433 A1) [previously cited].
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, 12-17, 19, 21-22, and 24-28 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Franke (US 2015/0202433 A1) [previously cited].
Re. claim 1, Franke teaches a nerve interface device (abstract) comprising: 
at least one cuff portion having an assembled position in which the at least one cuff portion forms at least part of a passageway for receiving a nerve along a longitudinal axis passing through the passageway (figure 1, nerve stimulation system 100 receiving nerve 101 through lumen of nerve cuff electrode 120); and a first ring of electrodes and a second ring of electrodes mounted on the at least one cuff portion, each of the first ring of electrodes and the second ring of electrodes comprising a plurality of electrodes (figure 1, plurality of electrode contacts 122; paragraph 0031), and wherein each electrode in the first ring of electrodes has a corresponding longitudinally-aligned electrode in the second ring of electrodes so as to form a plurality of pairs of electrodes spaced apart from each other along the longitudinal axis (figure 1, electrode contacts 122 are spaced apart and paired in five columns); wherein the plurality of pairs of electrodes includes at least a first pair of electrodes, the first pair of electrodes mounted on the at least one cuff portion (figure 1); and wherein the at least one cuff portion comprises an asymmetric configuration about a central axis perpendicular to the longitudinal axis (figure 1 is interpreted to disclose an embodiment with electrode rings comprised of a plurality of electrodes 122, with each respective electrode in a ring corresponding to a longitudinally-aligned electrode in a second/other ring, [shown in red]. Figure 1 also discloses a cuff portion [shown in orange] “comprises an asymmetric configuration about a central axis perpendicular to the longitudinal axis”, shown by asymmetric electrode configuration shown in green, and the approximate blue line of symmetry that is perpendicular to the longitudinal axis).

    PNG
    media_image1.png
    437
    684
    media_image1.png
    Greyscale

Re. claim 2, Franke further teaches wherein each electrode in the first ring of electrodes is an anode electrode and each electrode in the second ring of electrodes is a cathode electrode (figure 2, nerve cuff includes cathode electrodes 224 and anodes 226-N; paragraph 0035 – electrodes 222 include plurality of cathode 224 and anodes 226).  

Re. claims 3-6, Franke further teaches 1wherein at least one of a first electrode or a second electrode in the first pair of electrodes comprises a gradient in impedance along the longitudinal axis; wherein the impedance increases along a length of the at least one of the first electrode or the second electrode parallel to the longitudinal axis in the direction away from the other of the at least one of the first electrode or the second electrode within the at least one of the plurality of pairs of electrodes; wherein an end cuff portion comprises a gradient in impedance along the longitudinal axis; and wherein the impedance increases along the end cuff portion parallel to the longitudinal axis in the direction away from the other of the at least one of the first electrode or the second electrode within the at least one of the plurality of pairs of electrodes (paragraph 0049 – impedance circuit incorporated into the nerve cuff determines the distribution of the current from cathode 1024 to anodes 1026, figure 10; claim 6).

Re. claim 13, Franke further teaches wherein the plurality of electrode portions comprises: a first electrode portion, a second electrode portion and a third electrode portion (figure 1, 5 electrode portions); wherein the first electrode portion is closer to a corresponding cathode than the second electrode portion or the third electrode portion; and wherein the second electrode portion is closer to a corresponding cathode than the third electrode portion (figure 2, anode 1 is closest to cathode than anode 2, while anode 2 is closer to cathode than anode 3 to anode N).

Re. claim 16, Franke further teaches wherein each one of the plurality of electrode portions are electrically connected to one another so as to form a unitary electrode (paragraph 0047 – anodes and cathode are electrically connected to a single output channel 216, shown in figure 2).  

Re. claim 17, Franke further teaches wherein each one of the plurality of electrode portions is stimulated with a different current (paragraph 0034 – control circuit 214 controls delivery of stimulation pulses from independently controlled current sources/channels 216 using channel parameters programmed through that channel).

Re. claim 19, Franke further teaches wherein the plurality of electrode portions comprises: 
a first electrode portion, a second electrode portion, a third electrode portion and a fourth electrode portion (figure 1, 5 electrode portions shown); wherein there is a gap between each one of the first electrode portion, the second electrode portion, the third electrode portion, and the fourth electrode portions portion (figure 1, five electrode portions with gaps between); wherein the first electrode portion is closer to a corresponding cathode than the second electrode portion, the third electrode portion and the fourth electrode portions portion; wherein the second electrode portion is closer to a corresponding cathode than the third electrode portion and the fourth electrode portions portion; wherein the third electrode portion is closer to a corresponding cathode than the fourth electrode portion (figure 2, anode 1 is closest to cathode, subsequent anodes are less close in distance to the cathode), wherein an impedance of the first electrode portion is lower than an impedance of the second electrode portion, the third electrode portion and the fourth electrode portion; wherein an impedance of the second electrode portion is lower than an impedance of the third electrode portion and the fourth electrode portion; and wherein an impedance of the third electrode portion is lower than an impedance of the fourth electrode portion (paragraph 0049 – impedance circuit provides fixed or adjustable impedances to the anodes).

Re. claim 21, Franke further teaches wherein each anode electrode has a triangular shape (paragraph 0048 – defining size, shape and location of cathodes and anodes are known methods to achieve desired graded electric field).  

Re. claim 22, Franke further teaches wherein each anode electrode is connected to a first current source and each cathode electrode is connected to a second current source, and further wherein the first current source delivers a different current than the second current source (paragraph 0046 – blocking/flanking currents are provided with separate current sources, or independently controlled output channels 216 [paragraph 0034] shown in figure 2; paragraph 0029 – anodes may be connected to two or more stimulation output channels).

Re. claim 25-26, Franke further teaches wherein the asymmetric configuration comprises: a first central offset between the central axis and a first electrode of the first pair of electrodes, and a second central offset between the central axis and a second electrode of the first pair of electrodes; wherein the first central offset is different from the second central offset; and wherein the asymmetric configuration comprises: a first radial offset between the longitudinal axis and a first electrode of the first pair of electrodes, and a second radial offset between the longitudinal axis and a second electrode of the first pair of electrodes; wherein the first radial offset is different from the second radial offset (paragraph 0048 – defining size, shape and location of cathodes and anodes are known methods to achieve desired graded electric field).  

Re. claim 27-28, Franke further teaches wherein the asymmetric configuration comprises: a first electrode and a second electrode in the first pair of electrodes mounted on opposing sides of the central axis; wherein the first electrode is different from the second electrode (figures 1-2, anode and cathode electrodes 122/222 are on opposing sides of the central axis); and wherein the first electrode is configured to have a first surface area in contact with the nerve in the assembled position, and the second electrode is configured to have a second surface area in contact with the nerve in the assembled position; wherein the first surface area is different from the second surface area (figure 1, electrodes 122 contact nerve 101; paragraph 0048 – defining size, shape and location of cathodes and anodes are known methods to achieve desired graded electric field).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12, 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable Franke (US 2015/0202433 A1).
Re. claims 8, 10, 12 and 14-15, Franke further teaches wherein a surface area of each cathode electrode is larger than the surface area of the corresponding anode electrode in the first pair of electrodes; wherein a first one of the plurality of electrode portions that is closer to a corresponding cathode electrode than a second one of the plurality of electrodes portions has a larger surface area than a second one of the plurality of electrode portions; and wherein the first electrode portion has a larger surface area than the second electrode portion and wherein the second electrode portion has a larger surface area than the third electrode portion (paragraph 0048 – size and shape [surface area] of cathodes and anodes can be manipulated to achieve a desirable graded electric field; figure 11, conductive contacts of anodes 1126 are shown to be differing sizes; paragraph 0052 – size of the anodes 1126 can be manipulated to achieve the desired current distribution); and wherein each anode electrode comprises a plurality of electrode portions (figure 1-2, portions of cathode and anode electrodes shown in figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try electrodes of different surface areas in order to stimulate various surface areas of the target tissue.

Re. claim 24, Franke further teaches wherein the asymmetric configuration comprises: a first insulation portion positioned towards a proximal end of the at least one cuff portion and a second insulation portion positioned towards a distal end of the at least one cuff portion; wherein the first insulation portion and the second insulation portion are arranged to contact the nerve in the assembled position; and wherein a size of the first insulation portion arranged to contact the nerve is different from a size of the second insulation portion arranged to contact the nerve (figure 13, insulation layer 1342 is wrapped to the cuff to form anodes 1326 with a size greater than its proximal size to the cathode 1324; paragraph 0054). Also as per paragraph 0048 teaching the known method of defining size, shape and location of cathodes and anodes are to achieve desired graded electric field, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different placement of electrodes with respect to the insulation layer in order to achieve the desired stimulation effect.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792